DETAILED ACTION
Claims 1-10 are pending.
Claims 2-6 have been elected and examined.
Claims 1 and 7-10 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (62/943820) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The abstract of the disclosure is objected to because of the following minor informalities:
On page 49, line 5, replace “a” with --an-- to correct a grammar mistake.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
On page 28, in the equation at the bottom, did applicant mean a ‘+’ symbol instead of the perpendicular symbol (‘┴’), which was published in corresponding U.S. Patent Application Publication No. 20210173648?  Please ensure all equations are clear so that they print properly.
Appropriate correction is required.

Drawings
FIG.2 is objected to for failing to comply with 37 CFR 1.84(i), which requires that words appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side.  Note, from 37 CFR 1.84(f), that the top of the sheet is regarded as one of the shorter sides.  The text “Partial-sum memory” must be rotated 180 degrees.
FIGs.4, 6, and 9 are objected to for failing to comply with 37 CFR 1.84(p)(3), which states that "Numbers, letters, and reference characters…should not be placed in the drawing so as to interfere with its comprehension.  Therefore, they should not cross or mingle with the lines."  Multiple numbers in the to-be-processed data and/or kernel maps are partially obscured.  Please ensure all numbers in individual boxes are fully visible.  In FIG.9, a line improperly crosses “cin”. 
FIG.6 fails to comply with 37 CFR 1.84(p)(3), which states that numbers, letters, and reference characters should not be placed upon hatched or shaded surfaces (e.g. “k48” to “k71” appear on shaded surfaces).  Applicant may leave a blank space in the hatching or shading where the text occurs so that it appears distinct.
FIG.6 is objected to because the text is too small.  37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height.  The examiner asserts that at least some of the text (e.g. the subscripts of the kernel maps at the top left) does not satisfy this requirement.  Applicant is asked to print the drawings, measure the text, and enlarge the text where appropriate.
FIGs.4, 6, 8, and 11 are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The examiner asserts that the quality of these FIGs, which include fuzzy/noisy/blurry text and/or non-uniform/fuzzy lines, is inadequate.
FIGs.6-7 are objected to because of the following minor informalities:
In FIG.6, at the top left, replace “kerne” with --kernel--.
In FIG.7, replace “Adiust” with --Adjust--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant's election with traverse of Group IV (claims 2-6) in the reply filed on March 29, 2022, is acknowledged.  The traversal is on the ground(s) that there should be no undue burden to consider all claims in the single application.  This is not found persuasive for at least the reasons set forth in the restriction requirement.  The groups includes different classifications and/or require at least some differing searching strategies/queries.  In addition, it is burdensome to consider/search a large combination of components (e.g. claim 2), but then also consider/search them in individual fashion (e.g. claims 1 and 7), not in combination with other things.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1 and 7-10 are objected to for not including the correct status identifier.  As these claims are related to a non-elected invention, the identifiers should be “(Withdrawn)” or, if they are amended, “(Withdrawn - Currently Amended)”.  See 37 CFR 1.121(c).
Claim 2 is objected to because of the following informalities:
The 3rd and 4th paragraphs of the body should be further indented once more to line up with the 1st and 2nd paragraphs of the body.
In the first “wherein” paragraph, line 3, replace both semicolons with commas.
Claim 5 is objected to because of the following informalities:
Please improve the quality of the equation definition such that it is entirely clear.  It appears this is not text in the submitted pdf, but perhaps a slightly blurry image that results in reduced quality upon conversion.
On page 6, last line, it appears that the empty box should be replaced with lowercase gamma.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such claim limitation(s) is/are:
In claim 2, “an arbitration unit…to permit one of said processor core and said neural network accelerator to access said scratchpad memory”.  Per FIG.2 and page 12, line 19-24, this unit is limited to including one or more multiplexers, and equivalents thereof.
In claim 4, lines 2-3, “a pointer register unit that stores an input pointer, an output pointer and a kernel pointer”.  Per FIG.3 and page 19, lines 12-15 and 24-27, this unit is limited to including multiple registers, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 3, line 5, “the kernel maps”.  This could refer to the kernel maps of claim 2, line 4, or to those for the n-th layer on page 3, 8th to last line.
In claim 4, line 4, “the kernel maps” for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al., U.S. Patent Application Publication No. 2019/0114534 (herein referred to as Teng), in view of the examiner’s taking of Official Notice and Gappisch et al., U.S. Patent Application Publication No. 2003/0033490 (herein referred to as Gappisch).
Referring to claim 2, Teng has taught a processor adapted for neural network operation (see the abstract and paragraph [0032], which states that the system can all be on one chip, thereby creating an overall processor), comprising:
a) a scratchpad memory (FIG.4, RAM 226) that is configured to store to-be-processed data (FIG.4, input data), and multiple kernel maps of a neural network model (FIG.4 and paragraph [0047], weight matrices), and that has a memory interface (this is inherent.  All memories have an interface so that they may be read/written);
b) a processor core that is configured to issue core-side read/write instructions that conform with said memory interface to access said scratchpad memory (see FIG.4, host 402, which includes a core that executes instructions to write data to scratchpad via the interface and read output data produced by accelerator 238);
c) a neural network accelerator (FIG.4) that is electrically coupled to said processor core and said scratchpad memory, and that is configured to issue accelerator-side read/write instructions that conform with said memory interface to access said scratchpad memory for acquiring the to-be-processed data and a kernel map from said scratchpad memory so as to perform a neural network operation on the to-be-processed data based on the kernel maps (again, from FIG.4, the accelerator executes instructions to read the weights/kernel map and input data from the RAM (as written by the core 402) to perform a neural network operation on the data);
d) Teng has not taught multiple kernel maps.  However, use of multiple kernel maps in a CNN is well known and accepted in the art, as it allows to detect different features in the same set of input data.  As a result, in order to look for different features in a single image, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teng to include multiple kernel maps
e) Teng has not taught an arbitration unit that is electrically coupled to said processor core, said neural network accelerator and said scratchpad memory to permit one of said processor core and said neural network accelerator to access said scratchpad memory.  However, Gappisch has taught an arbitration unit that dictates which one of two processing devices may access a shared memory.  See FIG.1 and note that the arbitration unit may be the combination of “Access Arbitration” and the multiplexer above the flash memory array (shared memory).  This is consistent with 112(f) interpretation of the claimed arbitration unit.  As is known, with shared memory, there may be a time when multiple processing devices try to access the memory at the same time, thereby causing contention.  Thus, one of ordinary skill in the art recognizes the need for arbitration to choose which processing device can access the memory first.  As a result, in order to resolve contention for resources, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teng to include an arbitration unit that is electrically coupled to said processor core, said neural network accelerator and said scratchpad memory to permit one of said processor core and said neural network accelerator to access said scratchpad memory.
e) Teng has further taught wherein the neural network model is a convolutional neural network (CNN) model (paragraph [0023]), and said neural network accelerator includes an operation circuit electrically coupled to said scratchpad memory (FIG.3, at least units 362, 364, and 366, which perform operations on the read input data/weights);
f) Teng has not taught that said neural network accelerator includes a partial-sum memory electrically coupled to said operation circuit.  However, memory for storing partial sums related to dot product in a CNN is well known and accepted in the art to add a number of multiplication results between input data and weight/kernel data.  Storing data has known advantages, including allowing it to be accessed at a later time, for whatever reason, including in an accumulation phase where multiple stored partial sums could generate the dot product.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teng to include a partial-sum memory electrically coupled to said operation circuit.
g) Teng, as modified, has further taught that said neural network accelerator includes a scheduler electrically coupled to said processor core, said scratchpad memory and said partial-sum memory (this is inherent.  Clearly, instructions of various types must be scheduled for execution so that operations may be performed on the supplied data);
h) Teng, as modified, has further taught wherein, when said neural network accelerator performs a convolution operation for an nth layer of the CNN model (see FIG.3 and note a convolution layer 362 of the model.  In a CNN, matrix multiplication is convolution), where n is a positive integer (this could be considered layer 1), the to-be-processed data is nth-layer input data (the data processed in this layer could be considered 1st-layer input data), said operation circuit receives, from said scratchpad memory, the to-be-processed data and nth-layer kernel maps which are those of the kernel maps that correspond to the nth layer, and performs, for each of the nth-layer kernel maps, multiple dot product operations of the convolution operation on the to-be-processed data and the nth-layer kernel map (all of this data is received from scratchpad to carry out convolution, which includes multiple dot product operations.  The weights used in this layer may be considered 1st-layer kernel maps),
i) Teng, as modified, has further taught said partial-sum memory is controlled by said scheduler to store intermediate calculation results that are generated by said operation circuit during the dot product operations (again, the examiner notes that it is known to include partial sum memory to store partial sums (intermediate results) of dot product operations for accumulation), and
j) said scheduler controls data transfer between said scratchpad memory and said operation circuit and data transfer between said operation circuit and said partial-sum memory in such a way that said operation circuit performs the convolution operation on the to-be-processed data and the nth-layer kernel maps so as to generate multiple nth-layer output feature maps that respectively correspond to the nth-layer kernel maps, after which said operation circuit provides the nth-layer output feature maps to said scratchpad memory for storage therein (this is how Teng works.  All of this data flow and operation are coordinated, resulting in output data being provided to scratchpad for storage.  For instance, as shown in FIG.5, an output feature map would be generated by the pooling stage 366, and from there it would be sent to RAM through logic 502).
Referring to claim 4, Teng, as modified, has taught the neural network of claim 2,
a) wherein said scheduler further includes a pointer register unit that stores an input pointer, an output pointer and a kernel pointer, and said scheduler loads the to-be-processed data from said scratchpad memory based on said input pointer, loads the kernel maps from said scratchpad memory based on said kernel pointer, and stores a result of the convolution operation into said scratchpad memory based on said output pointer (note from FIG.5 and paragraph [0049] and [0052] that inputs are stored in the B/C buffer, which requires a pointer to that input portion be registered in a register; weights/kernel maps are stored in portion 520, which again requires a different pointer to that portion be registered in a register; and output data is stored in a location in B/C buffer, which again required a pointer to that portion be registered in a register);
b) wherein, when said neural network accelerator performs the convolution operation for the nth layer, said input pointer points to a first memory address of said scratchpad memory where the nth-layer input data is stored, said kernel pointer points to a second memory address of said scratchpad memory where the nth-layer kernel maps are stored, and said output pointer points to a third memory address of said scratchpad memory to store the nth-layer output feature maps that are the result of the convolution operation for the nth-layer (again, this is how Teng works as described above);
c) wherein, when said neural network accelerator performs the convolution operation for an (n+1)th layer of the neural network model, said input pointer points to the third memory address of said scratchpad memory and makes the nth-layer output feature maps stored therein serve as the to-be-processed data for the (n+1)th layer, said kernel pointer points to a fourth memory address of said scratchpad memory where (n+1)th-layer kernel maps which are those of the kernel maps that correspond to the (n+1)th layer are stored, and said output pointer points to a fifth memory address of said scratchpad memory for storage of a result of the convolution operation for the (n+1)th-layer therein (again, this is how Teng works based on paragraph [0052], where output data may be read in as input for another layer of convolution).
Referring to claim 6, Teng, as modified, has taught the processor of claim 2, but has not taught wherein said processor core has one of a memory-mapped input/output (MMIO) interface and a port-mapped input/output (PMIO) interface to communicate with said neural network accelerator.  However, note from FIG.4, that the core writes to the configuration registers of the accelerator.  Thus, they must be accessible in some fashion.  The examiner asserts that memory-mapped I/O is well known and accepted in the art.  It is simple because it can make use of normal memory-access instructions (such as STORE) that include memory addresses assigned to the registers, which is more convenient that using special instructions only used for port access (as is the case with PMIO).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teng such that said processor core has one of a memory-mapped input/output (MMIO) interface and a port-mapped input/output (PMIO) interface to communicate with said neural network accelerator.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whatmough, 2019/0311243, has taught a CNN accelerator that receives data from, and sends results to, a host through memory 102.
Quach, 2019/0171941, has taught processor 14 executing a CNN application to load data, weights, biases, etc. into memory 12, and then to trigger accelerator 16 (see FIG.9 description).
Moudgill, 2020/0394495, has taught a processor 102 that breaks down a neural network operation, and offloads related work to an accelerator, which sends results back to the processor.  Related data is loaded into memory 104 and in registers.  The results are also written to memory 104.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183